DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to apparatus claims 1-18, in the reply filed on 01/14/2021 is acknowledged.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, “the first value” is recited in the last line of the claim. This statement lacks antecedent basis, rendering the scope of the claim indefinite. It is unclear whether applicant intended to introduce a new first value component, or if this was instead intended to refer to a different feature introduced prior. For purposes of examination, the office will interpret this to instead read “a first value”.
Regarding claim 14, “the damping factor” is recited in the last line of the claim. This statement lacks antecedent basis, rendering the scope of the claim indefinite. It is unclear whether applicant intended to introduce a new damping factor component, or if this was instead intended to refer to a different feature introduced prior. For purposes of examination, the office will interpret this to instead read “a damping factor”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roche (US 20100249787).
Regarding claim 1, Roche teaches an implantable bone distraction device for distracting osteotomically separated bone sections (see Fig. 4), said implantable distraction device comprising: 
a first block (see labelled diagram of Fig. 2 below) for implantation and attachment to a first bone section (note that this is a functional recitation, and the device is capable of being implanted into bone), said first block defining a first chamber bore (104); 
a second block (see labelled diagram of Fig. 2 below) for implantation and attachment to a second bone section separated from the first bone section by an osteotomy (note that this is a functional recitation, and the device is capable of being implanted into bone), said second block defining a second chamber bore (106); 
an actuator (112) including means for adjusting the space between the first block and the second block when activated, enabling distraction between the first bone section and the second bone section (see Fig. 5, noting that the actuator would separate the top portion of the first block from the bottom poriton of the second block); 
at least one vibration sensor (108) arranged in an area located between the first block and the second block and oriented in order to measure a vibration response of a medium comprising the implantable bone distraction device (see Para. [0038]).  

    PNG
    media_image1.png
    525
    615
    media_image1.png
    Greyscale

Regarding claim 2, Roche teaches the implantable bone distraction device according to claim 1, wherein the at least one vibration sensor is a piezoelectric element or an accelerometer (see Para. [0040]).  
Regarding claim 3, Roche teaches the implantable bone distraction device according to claim 1, wherein the at least one vibration sensor is arranged to measure a vibration response corresponding to mechanical vibrations (see Para. [0038]).  
Regarding claim 4, Roche teaches the implantable bone distraction device according to claim 1, wherein the medium further comprises the first bone section and the second bone section (see upper and lower portions of the blocks which contact the bone).  
Regarding claim 5, Roche teaches the implantable bone distraction device according to claim 1, wherein the at least one vibration sensor is arranged to measure an evolution of the vibration response of the medium, allowing monitoring of the evolution of the bone fusion process (see Para. [0071]).  
Regarding claim 7, Roche teaches the implantable bone distraction device according to claim 1, further comprising a wireless interface (1100) for transmitting data measured by the at least one vibration sensor (see Para. [0071]).  
Regarding claim 8, Roche teaches the implantable bone distraction device according to claim 1, wherein said implantable bone distraction device does not comprise a vibration excitation transducer (note that nowhere in the specification of the prior art is it mentioned that the device comprises a vibration excitation transducer).  
Regarding claim 9, Roche teaches the implantable bone distraction device according to claim 1, further comprising a memory to store data measured by the at least one vibration sensor (see Para. [0050]).  
Regarding claim 10, Roche teaches a medical monitoring device comprising: 
a receiver (1118) for receiving data from an implantable bone distraction device, corresponding to a mechanical vibration response of a medium comprising the implantable bone distraction device, as measured by at least one vibration sensor (108); 
a calculator (see Para. [0150]) for computing, from the data received by the receiver, a distraction indicator through at least the steps of: 
determining at least one vibration pattern of said medium from the vibration response measured by the at least one vibration sensor (see Para. [0112]); 
analyzing the evolution of a first value of the at least one vibration pattern of said medium determined from the measured vibration response during a first period (see Para. [0100]); 
generating a distraction indicator as a function of a first value (see para. [0115]).  
Regarding claim 11, Roche teaches the medical monitoring device according to claim 10, wherein the calculator performs the step of generating a distraction indicator when the first value exceeds a predefined threshold (see Para. [0150], noting that the load calculation allows for distraction indication).  
Regarding claim 12, Roche teaches the medical monitoring device according to claim 10, wherein the calculator is configured to compute, from the data received by the receiver, a distraction indicator through at least the steps of: 
determining at least one vibration pattern of said medium from the vibration response measured by the at least one vibration sensor (see Para. [0012]); 
analyzing the evolution of a first value of the at least one vibration pattern of said medium determined from the measured vibration response during a first period (see Para. [100]); 
analyzing the evolution of a second value of the at least one vibration pattern of said medium determined from the measured vibration response during a second period (see Para. [100]); 
performing a comparison between the first value and the second value (see Para. [0082], noting that this comparison of load would correlate with vibrational response measured); 
generating a distraction indicator as a function of said comparison (see Para. [0115]).  
Regarding claim 13, Roche teaches the medical monitoring device according to claim 12, wherein the calculator performs the step of generating a distraction indicator when said comparison exceeds a predefined threshold (see para. [0115]).  
Regarding claim 14, Roche teaches the medical monitoring device according to claim 10, wherein the at least one vibration pattern is a function of a damping factor (note that this will inherently be true of a vibration measured over time, also see Para. [0100]).  
Regarding claim 15, Roche teaches the medical monitoring device according to claim 10, further comprising a transmitter for transmitting to the implantable bone distraction device instructions for providing a distraction when a distraction indicator is generated by the calculator (see Para. [0077]).  
Regarding claim 16, Roche teaches the medical monitoring device according to claim 10, wherein the mechanical vibration response of the medium measured by the at least one vibration sensor allows monitoring of the evolution of the bone fusion process (note that this is a functional recitation, and that it would be possible to monitor the fusion of the bone during the procedure).  
Regarding claim 17, Roche teaches a medical system comprising: 
an implantable bone distraction device according to claim 1 (see rejection of claim 1 above); 
a medical monitoring device according to claim 10 (see rejection of claim 10 above); and 
an interface see Para. [0090]) which activates the transmission of vibration data from the implantable bone distraction device, to be received by the medical monitoring device, wherein the vibration data correspond to a mechanical vibration response of a medium comprising the implantable bone distraction device, as measured by at least one vibration sensor (see Para. [0090]).  
Regarding claim 18, Roche teaches the medical system according to claim 17, wherein the implantable bone distraction device comprises actuation means (306) for actuating the actuator (112); and wherein the medical monitoring device comprises a transmitter (see Para. [0077]) connected (indirectly connected) to said actuation means for automatically activating the actuator when a distraction indicator is generated (see Para. [0077], noting that the transmission of data may result in actuation depending on the information received).
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roschak et al. (US 10314619 B2) (hereon referred to as Roschak).
Regarding claim 1, Roschak teaches an implantable bone distraction device for distracting osteotomically separated bone sections (see Figs. 3 and 4), said implantable distraction device comprising: 
a first block (14) for implantation and attachment to a first bone section (note that this is a functional recitation, and the device is capable of being implanted into bone), said first block defining a first chamber bore (through which rod 31 passes); 
a second block (16) for implantation and attachment to a second bone section separated from the first bone section by an osteotomy (note that this is a functional recitation, and the device is capable of being implanted into bone), said second block defining a second chamber bore (see Col. 9, ll. 47-60); 
an actuator (coupled to implant body 40, see Col. 2, ll. 36-48) including means for adjusting the space between the first block and the second block when activated, enabling distraction between the first bone section and the second bone section (see Col. 2, ll. 36-48); 
at least one vibration sensor (52) arranged in an area located between the first block and the second block and oriented in order to measure a vibration response of a medium comprising the implantable bone distraction device (see Col. 11, ll. 45-55, Col. Col. 4, ll. 27-44, and Col. 6, ll. 58-65).  
Regarding claim 6, Roschak teaches the implantable bone distraction device according to claim 1, further comprising a drive rod (screws 15 and 17) having a first end (15) received in said first chamber bore and a second end (17), opposite from said first end, received in said second chamber bore; 
said drive rod being able to adjust the space between the first block and the second block (note that screwing the screws in deeper will change the space between the blocks as it will change the angle of the device relative to the bone); 
wherein the first chamber bore is a drive chamber bore (see Col. 9, ll. 47-60, noting that the bore is configured to receive a threaded screw); 
the second chamber bore is a threaded bore (see Col. 9, ll. 47-60, noting that the bore is configured to receive a threaded screw); 
the second end of the drive rod is a threaded end threadably received in the threaded bore of the second block (see Col. 9, ll. 47-60, noting that the bore is configured to receive a threaded screw); and 
further wherein the actuator cooperates with said drive rod to rotate said drive rod (note that movement of the actuator may result in movement of the drive rod, so the device is capable of meeting this functional recitation); 
said drive rod being able to adjust the space between the first block and the second block by rotation (note that screwing the screws in deeper will change the space between the blocks as it will change the angle of the device relative to the bone).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773